DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element “EA” as described in the specification is not shown in any of the figures. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On pg. 16, line 7, change “entry housing 2” to -- entry housing 1 -- 
Appropriate correction is required. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, lines 7-8, change “an annular structure with a first diaphragm and a second diaphragm with central diaphragm apertures each” to -- an annular structure with a first diaphragm and a second diaphragm that each have central diaphragm apertures -- 
In Claim 10, line 11, change “entering and/or existing of the hot gas” to -- entering and/or exiting of heated gas --
In Claim 12, change “the cold and at least moist bulk material” to -- the cold and/or moist bulk material -- (to mirror Claim 10)
In each of Claims 14 and 15, change “the counterflow” and “the coflow” to just -- counterflow -- and -- coflow -- respectively 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving bulk material” (Claims 1 and 13)
“means for discharging bulk material from a second region” (Claims 1 and 13)
“conveyor means for causing a transport of the bulk material into the transport channels” (Claim 5)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “means for receiving bulk material” (from Claims 1 and 13): The specification merely describes the claimed “means for receiving bulk material” as “a device for the solid matter entry” which is insufficient for providing actual structure that defines what the claimed “means” comprises or does not comprise. Therefore, this limitation warrants a 112(b) rejection for each of Claims 1 and 13 (as presented below in this Office Action). For the purpose of expediting prosecution, “means for receiving bulk material” (from Claims 1 and 13) will be interpreted as any device that is capable of receiving bulk material. 
Regarding “means for discharging bulk material from a second region” (from Claim 1): The specification merely provides that “The dried and cooled solid matter SM is output as an end product at the right side of the device according to the invention pursuant to FIG. 2” which is insufficient for providing actual structure that defines what the claimed “means” comprises or does not comprise. Therefore, this limitation warrants a 112(b) rejection for each of Claims 1 and 13 (as presented below in this Office Action). For the purpose of expediting prosecution, “means for discharging bulk material from a second region” (from Claims 1 and 13) will be interpreted as any device that is capable of discharging bulk material from a second region
“conveyor means for causing a transport of the bulk material into the transport channels” (from Claim 5) is being interpreted as guide vanes

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “means for receiving the bulk material” which has invoked 112(f) (as presented above in this Office Action). However, the specification merely describes the claimed “means for receiving bulk material” as “a device for the solid matter entry” which is insufficient for providing actual structure that defines what the claimed “means” comprises or does not comprise. It is accordingly unclear structure is being claimed by this limitation which makes the metes and bounds of the claim unclear. 
	Similarly, Claim 1 recites the limitation “discharging bulk material from a second region” which has invoked 112(f) (as presented above in this Office Action). However, the specification merely provides that “The dried and cooled solid matter SM is output as an end product at the right side of the device according to the invention pursuant to FIG. 2” which is insufficient for providing actual structure that defines what the claimed “means” comprises or does not comprise. It is accordingly unclear structure is being claimed by this limitation which makes the metes and bounds of the claim unclear.
	Furthermore, Claim 1 recites the limitation “said central region consisting of an annular structure with a first diaphragm and a second diaphragm with central diaphragm apertures each, which form substantially two diaphragm planes parallel to each other, and comprise a plurality of transport channels closed toward the central region for transporting the bulk material from the first region to the second region of the rotatable drum”. Note that “consisting of” is a transitional phrase that excludes any element, step, or ingredient not specified in the claim (In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931) - see MPEP 2111.03). In the instant case, it is unclear as to exactly what elements the claimed central region “consists of”. The recitation of “substantially two diaphragm planes parallel to each other” (which proceeds the “consisting of” transitional phrase) could include more than two diaphragm planes and the recitation that the annular structure, which is an element of the central region, further comprises a plurality of transport channels indicates that the annular structure can “comprise” structure other than the transport channels. It is consequently unclear what structure the claimed central region, which includes the annular structure, “consists of” of or does not consist of. 
	Furthermore, it is unclear what “closed toward the central region” means in the context of the limitation “a plurality of transport channels closed toward the central region for transporting the bulk material from the first region to the second region of the rotatable drum”. Moreover, the plurality of transport channels themselves are a part of the central region (given lines 5-10 of Claim 1). It is consequently unclear how the plurality of transport channels, which are a part of the central region, are “closed toward the central region” as claimed. 
	Furthermore, Claim 1 recites the limitation “and wherein the central region is divided by a separating wall parallel to the diaphragm planes for the separate guiding of the drying air and the cooling air and merely the transport channels are exempt from the separating wall” which is considered indefinite because no drying air or cooling air has been established within the claim. There is consequently insufficient antecedent basis for each of these limitations in the claim and it is unclear which air, or all the possible air streams, that these limitations are referring to. Moreover, it is unclear what is meant by “and merely the transport channels are exempt from the separating wall” in the context of the claim. It is unclear how the transport channels are “exempt from the separating wall” and how other elements are not “exempt from the separating wall”. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2-9 and 17 are rejected due to their dependency on Claim 1. 
	Claim 3 recites the limitation “for the gaseous media”. There is insufficient antecedent basis for this limitation in the claim and it is unclear which gaseous media of all the possible gaseous medias (such as the “drying air” or “cooling air”) that this limitation is referring to. The metes and bounds of the claim are consequently unclear. 
	Claim 6 recites the limitation “the gaseous media”. There is insufficient antecedent basis for this limitation in the claim and it is unclear which gaseous media of all the possible gaseous medias (such as the “drying air” or “cooling air”) that this limitation is referring to. The metes and bounds of the claim are consequently unclear.
	Claim 7 recites the limitation “wherein the housing further comprises an exhaust duct at a top portion of the housing and a fine material at a bottom portion of the housing” which is considered indefinite because it is unclear what constitutes “a fine material” in this context. It is unclear if “fine” is referring to a degree of purity, to a degree of size or something else altogether. Moreover, “fine” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of “fine” constitutes “a fine material”. The metes and bounds of the claim are consequently unclear.
	Claim 9 recites the limitation “wherein an angle of inclination ranges between 0.5° and 7°” which is considered indefinite because it is unclear what element is inclined and what angle of inclination is being referred to. Several distinct elements within the claimed deice may be angled and it is consequently unclear what “angle of inclination”, of all the possible angles of inclination, that this limitation is referring to. The metes and bounds of the claim are consequently unclear.
	Claim 10 recites the limitation “transporting the dried, hot bulk material in transport channels closed toward the central region through the central region with apertures for the supplying and/or or discharging of gas” which is considered indefinite because it is unclear what “closed toward the central region” means in the context of this limitation. Moreover, the plurality of transport channels themselves and the apertures are disposed in the central region. It is consequently unclear how the plurality of transport channels, which are disposed in the central region, are “closed toward the central region” as claimed.	
	Furthermore, Claim 10 recites the limitation “entering and/or existing of the hot gas through the through flow apertures in the central region and via the housing and the connected exhaust duct, wherein the central region is divided by a separating wall parallel to the diaphragm planes for the separate guiding of the drying air and the cooling air and merely the transport channels are exempt from the separating wall; transporting the dry, hot bulk material to the cooling region” which is considered indefinite because there is insufficient antecedent basis for each of the limitations “the housing”, “the connected exhaust duct”, “the diaphragm planes”, “the drying air”, “the cooling air” and “the cooling region” in the claim. Moreover, it is unclear what is meant by “and merely the transport channels are exempt from the separating wall” in the context of the claim. It is unclear how the transport channels are “exempt from the separating wall” and how other elements are not “exempt from the separating wall”. The metes and bounds of Claim 10 are consequently unclear.
	Claims 11-16 are rejected due to their dependency on Claim 10.
	Claim 11 recites the limitation “separating fine material in the central region, preferably by dropping caused by gravity” which is considered indefinite because the recitation of “preferably” makes it unclear as to whether the claimed method actually requires separation via “dropping caused by gravity” or not. Furthermore, it is unclear what constitutes “fine material” in this context. It is unclear if “fine” is referring to a degree of purity, to a degree of size or something else altogether. Moreover, “fine” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of “fine” constitutes “fine material”. The metes and bounds of the claim are consequently unclear.
	Claim 12 recites the limitation “returning the exiting, heated cooling air flow to the drying region as preheated drying air for drying the cold and at least moist bulk material, and associated heat recovery and/or waste heat utilization from the cooler exhaust air” which is considered indefinite because there is insufficient antecedent basis for “the cooler exhaust air” in the claim. It is unclear what exhaust this limitation is referring to and what the claimed “cooler exhaust air” is cooler than or relative to. The metes and bounds of the claim are consequently unclear.
	Claim 13 specifies “a device comprising” and proceeds to recite the same device claimed in lines 3-15 of Claim 1. As is presented above in this Office Action, lines 3-15 of Claim 1 have several 112(b) issues that have rendered Claim 1 indefinite. Claim 13 is consequently also considered indefinite for comprising the same issues that Claim 1 comprises (see the 112(b) rejection for Claim 1 above). 
	Claim 14 recites the limitation “the drying or heating or reaction procedure in the first region”. No reaction procedure or first region has been established within the claim. It is therefore unclear which procedure is being referred to and which region is being referred to. The metes and bounds of the claim are consequently unclear.
	Claim 15 recites the limitation “the cooling or reaction procedure in the second region”. No cooling procedure, reaction procedure or second region has been established within the claim. It is therefore unclear which procedure is being referred to and which region is being referred to. The metes and bounds of the claim are consequently unclear.
	Claim 16 recites the limitation “the separating of fine material” which is considered indefinite because it is unclear what constitutes “fine material” in this context. It is unclear if “fine” is referring to a degree of purity, to a degree of size or something else altogether. Moreover, “fine” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of “fine” constitutes “fine material”. The metes and bounds of the claim are consequently unclear.
	Claim 17 recites the limitation “wherein an angle of inclination ranges between 1° and 3°” which is considered indefinite because it is unclear what element is inclined and what angle of inclination is being referred to. Several distinct elements within the claimed deice may be angled and it is consequently unclear what “angle of inclination”, of all the possible angles of inclination, that this limitation is referring to. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. (US 4,354,826) (hereinafter “Kruger”) in view of Foy (US 3,915,627). 
Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger teaches a method for drying and/or heating and cooling bulk material (see Abstract and Fig. 1), comprising the steps of: 
introducing a cold and/or moist bulk material (16) in a drying region (“drying zone”) (see at least Abstract, Col. 3 lines 55-68 and Figs. 1, 2); 
rotating the drying region (rotation at “6.8 rpm” - see at least Col. 4 lines 1-7 and Fig. 1, 2);  
introducing hot gases in the drying region (via “burner 7”) (see at least Col. 3 lines 36-54 and Figs. 1, 2);  
drying and transporting the bulk material within the drying region to a central 
region (region comprising elements (5) as is shown in Fig. 1); 
transporting the dried, hot bulk material in transport channels (channels formed between elements (5) as shown in Fig. 2) closed toward the central region through the central region (since they are closed from the inside of element (3) as is shown in Figs. 1 and 2) with apertures for the supplying and/or or discharging of gas (the apertures formed between adjacent elements (5) at the beginning and end of each transport channel as shown in Fig. 1);
entering and/or exiting of heated gas through the through flow apertures in the central region and via a housing (14) and a connected exhaust duct (8), wherein the central region is divided by a separating wall (3) parallel to diaphragm planes (plane formed by the left hand ends of elements (5) as shown in Fig. 1 and the plane formed by the right hand ends of elements (5) as shown in Fig. 1) (see Fig. 1 and note that element (3) is parallel to the planes in its thickness direction as shown in Figs. 1 and 2) for separate guiding of drying air (air passing through element (3)) and cooling air (air passing around element (3)), wherein merely the transport channels are exempt from the separating wall (since the separating wall does not penetrate the channels as is shown in Figs. 1 and 2); 
transporting dry, hot bulk material to a cooling region (“cooling zone” that is not shown in the figures but that may connect to discharge region (18) - see at least Col. 3 lines 54-68 and Fig. 1); and 
discharging dry, cooled bulk material (via discharge region (18) and/or via the outlet of the “cooling zone” - see at least Col. 3 lines 54-68 and Fig. 1). 
Kruger fails to explicitly teach of introducing cooling air to cool the dry, hot bulk material in a coflow or counterflow procedure and of exhausting the heated cooling air. However, doing so is known in the art. 
Foy discloses a relatable rotatable dryer device for moist particles and of a method for using the same (see Fig. 1 and Abstract). The dryer device (Fig. 1) comprises a preheating section (31), a cooling section (16) and a central region (34) that connects the preheating section (31) and cooling section (16) (see at least Col. 3 lines 9-18, Col. 3 lines 48-60 and Fig. 1). Foy teaches of introducing cooling air to cool dry, hot bulk material in a coflow or counterflow procedure (see at least Col. 3 lines 48-67 and Fig. 2 and note the fan (40) promotes at least a counterflow relationship between the cooling air and the bulk material) and of exhausting the heated cooling air (via fan (40) - see at least Col. 3 lines 48-67 and Fig. 2) and teaches that it is advantageous to do so because it enables the bulk material to be cooled to an acceptable level such that it can be directly used or stored thereafter (see at least Col. 3 lines 48-67 and Fig. 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Kruger by introducing cooling air to cool the dry, hot bulk material in a coflow or counterflow procedure within a cooling section as taught by Foy and of exhausting the heated cooling air as is also taught by Foy. Doing so would have enabled the bulk material to be cooled to an acceptable level such that it could be directly used or stored thereafter. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger also teaches of separating fine material (such as relatively smaller pieces of material within the bulk material) in the central region by dropping caused by gravity (via elements (5) - see at least Col. 3 lines 36-68 and Figs. 1, 2 and note that cascading of the bulk material caused by elements (5) will necessarily cause larger material particles to settle to the bottom while fine material particles will be separated at the top).
 
	Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger also teaches of returning exiting, heated air flow to the drying region as preheated drying air for drying the cold and at least moist bulk material (via element 8, 12 and 13) and of associated heat recovery and/or waste heat utilization from cooler exhaust air (see at least Col. 3 lines 49-54, Fig. 1 and the rejection for Claim 10 above and note in the combination of Kruger and Foy, the air admitted to conduit (8) (as shown in Fig. 1 of Kruger) would comprise cooling air (as taught by Foy) as claimed.).

	Regarding Claim 14, to the extent that Claim 14 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger also teaches that a drying procedure in the first region takes place in counterflow between gas and bulk material instead of in coflow (as is evident from the directional flow arrows of the gas shown in Fig. 1 being opposite to the direction of bulk material travel - see at least Col. 3 lines 49-54 and Fig. 1).
 
Regarding Claim 15, to the extent that Claim 15 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger and Foy teach the method of Claim 10 (see the rejection for Claim 10) but fail to explicitly teach that a cooling or reaction procedure in a second region takes place in coflow between gas and bulk material instead of in the counterflow. However, merely facilitating a coflow relationship between gas and bulk material in a second region as opposed to a counterflow relationship is deemed by examiner to be an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the invention will work equally well with either configuration since (at least) the drawings (see Figs. 1 and 2) depict an exact opposite configuration to what is claimed wherein a counterflow relationship exists between gas and bulk material in the second region (7) as opposed to a coflow relationship (see Fig. 2) - thus it is apparent that specifically utilizing a coflow relationship as opposed to a counterflow relationship does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Kruger and Foy teaches of a counterflow relationship that exists between gas and bulk material in a second cooling region (via fan (40) taught by Foy) as opposed to a coflow relationship (see at least Fig. 1 of Foy and the rejection for Claim 10 above) which fulfills the same purpose as the claimed coflow between the gas and bulk material equally as well (as is evident from at least Fig. 2 of the instant application) and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the method taught by Kruger and Foy by switching the direction of gas flow in the second cooling region from a counterflow relationship with the bulk material to a coflow relationship as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejections set forth in this Office Action, Kruger also teaches that the separating of fine material is by dropping caused by gravity (via elements (5) which lift the material before dropping it - see at least Col. 3 lines 36-68 and Figs. 1, 2). 


Allowable Subject Matter
8.	Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.	
	Dependent Claims 2-9, 13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claim 1: Claim 1 specifies, inter alia, that the device comprises a “central region consisting of an annular structure with a first diaphragm and a second diaphragm with central diaphragm apertures each, which form substantially two diaphragm planes parallel to each other, and comprise a plurality of transport channels closed toward the central region for transporting the bulk material from the first region to the second region of the rotatable drum”. Note that “consisting of” is a transitional phrase that excludes any element, step, or ingredient not specified in the claim (In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931) - see MPEP 2111.03). In the instant case, all of the known prior art has a central region that comprises more elements than are present in the claimed “consisting of” list which has effectively excluded any element, step, or ingredient not specified in the claim.
	For example, the central region of the Kruger reference (cited above in this Office Action) comprises, inter alia, “refractory lining 2” and “connecting members 4” (see at least Col. 3 lines 36-40 and Figs. 1, 2 of Kruger) which are not elements established within the claimed “consisting of” list of the central region. Thus, Kruger fails to anticipate Claim 1 and no motivation would have existed to have intentionally removed both of (at least) the useful “refractory lining 2” and “connecting members 4” taught by Kruger to arrive at the claimed invention. Thus, Kruger fails to render obvious the subject matter of Claim 1. Similarly, neither the Foy reference nor any other known prior art anticipates or renders obvious the combination of limitations claimed by Claim 1 as they are presently understood. Therefore, the subject matter of Claim 1 considered to be allowable over the known prior art. 
	However, Claim 1 has substantial issues of indefiniteness that have warranted a 112(b) rejection for Claim 1 and all of its dependent claims (as is presented above in this Office Action). Therefore, Claim 1 and dependent Claims 2-9 and 17 are not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any changes in the scope of the claims that may result from claim amendments.  

	Regarding dependent Claim 13: Dependent Claim 13 comprises the same “device” claimed in Claim 1 and is consequently considered to have allowable subject matter for the same reasons as Claim 1 (as presented above). However, Claim 13 has substantial issues of indefiniteness that have warranted a 112(b) rejection for Claim 13 (as is presented above in this Office Action). Therefore, dependent Claim 13 is not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any changes in the scope of the claims that may result from claim amendments. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Livingston (US 2006/0213075 A1) and Marshall (US 1,456,392) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/11/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762